Citation Nr: 0638521	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to May 
1975.  Service in Vietnam and award of the Combat Action 
Ribbon is indicated by the evidence of record.  He died in 
September 2000.



This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

Procedural history

An October 2000 claim for service connection for the cause of 
the veteran's death submitted by the veteran's sister, the 
appellant in this matter, was denied in the November 2000 
rating decision.  The appellant properly appealed.  

The Board requested review of the evidence by a medical 
expert.  It received the medical expert's report in April 
2004.  

The Board remanded the claim to the RO in February 2005 for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), which had been enacted during the pendency of the 
claim.  As will be described below, this was accomplished.  
The VA Regional Office in Huntington, West Virginia, issued a 
Supplemental Statement of the Case in June 2006, continuing 
the denial of the claim.  The claims folder has been returned 
to the Board for further appellate proceedings. 


FINDINGS OF FACT

1.  The veteran died of cardiac arrest as a consequence of 
end stage chronic obstructive pulmonary disease (COPD) at the 
age of 64.

2.  A preponderance of the medical and other evidence of 
record is against a finding that the veteran's fatal disease 
was related to his military service or to a service-connected 
disability.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement for service connection for 
the cause of the veteran's death.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

As noted in the Introduction, the Board remanded the claim in 
February 2005 to the RO for proper notice pursuant to VCAA.  
Subsequently, the appellant was provided notice of VA's 
obligations in a letter dated February 2005.  In the letter, 
the appellant was specifically informed of the elements of a 
cause of death claim:
The veteran died while on active duty, OR
The veteran died from a service-connected injury or 
disease, OR
The veteran died from a non service-related injury 
or disease and was receiving, or was entitled to 
receive, VA compensation for service-connected 
disability that was rated as totally disabling:
	For at least 10 years immediately before 
death, or
Since the veteran's release from active duty 
and for at least five years immediately 
preceding death, or
For at least one year before death if the 
veteran was a former prisoner of war who died 
after September 20, 1999.

See February 2005 letter, p. 5 [emphasis as in original]. 

The VCAA notice letter also informed the appellant of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records that "show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service."  These notices satisfy the VCAA obligation 
to inform a claimant of the evidence required to substantiate 
a claim. 

The appellant was also informed that VA would obtain records 
such as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as she provided sufficient 
information to allow VA to obtain them.  

The February 2005 letter advised the appellant to tell VA 
about any additional information or evidence that she thought 
might help her claim and to send "any evidence in your 
possession that pertains to your claim."  In essence, the 
appellant was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Veteran status is not at issue.  In addition, the veteran had 
been service-connected for hypertension and peripheral 
vascular disease, and there is evidence that supports a 
finding that a presumption of exposure to Agent Orange.  
Element (4), degree of disability, is irrelevant in this 
death claim.  As for element (5), effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The appellant's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service and his death.  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to this 
crucial element. 

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, thus denying the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that there is nothing in the record that 
other evidence pertinent to the appellant's claim has been 
identified by the appellant, nor suggested by the record.  
Thus, the Board finds that there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and VA medical 
records, and has obtained private medical records identified 
by the appellant.  The Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim, and 
has been apprised of the opportunity to secure 
representation.  The Board notes that the appellant has not 
chosen representation and did not seek a hearing in this 
matter.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent Law and Regulations

Service connection - cause of death

VA death benefits are payable if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.312 (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2006).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and nonmalignant 
respiratory disorders.   See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2006).

Analysis

The appellant has contended at different times during the 
pendency of this claim that the veteran's death was due to 
his service-connected disabilities or was due to other 
unspecified maladies caused by his presumed exposure to Agent 
Orange during service.

In order for a claimant to prevail on the issue of service 
connection for the cause of a veteran's death there must be 
evidence of: (1) death; (2) a service-connected disability, 
to include in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the veteran's death. The 
Board will address each of these in turn.  

With respect to element (1), the death certificate shows that 
the veteran died in September 2000 at the age of 64 of a 
cardiac arrest caused by end stage COPD.  

With regard to element (2), veteran was service-connected for 
hypertension and peripheral vascular disease.  Thus, element 
(2) has been satisfied as to those specific conditions.

In addition, official records show that the veteran served in 
the Republic of Vietnam.  Because of his service in Vietnam, 
the presumption of exposure to Agent Orange applies.  See 
38 U.S.C.A. § 1116(f).  To this extent, element (2) has also 
been met.  

The key issue in this case is element (3), whether there is 
medical evidence of a nexus between the service-connected 
hypertension and peripheral vascular disease, or the presumed 
exposure to herbicides in service, and the cause of the 
veteran's death, COPD.

With regard to whether there is a medical nexus between the 
veteran's service-connected hypertension and peripheral 
vascular disease and the  fatal COPD, the competent medical 
evidence is clear that there is no such nexus.  Both the IME, 
Dr. R.M. and a VA physician, Dr. J.M., reached the conclusion 
that there is no clinical evidence suggesting that the 
veteran's COPD - the cause of his death - is related to his 
military service or his service-connected disabilities.

Specifically, Dr. R.M. reviewed the veteran's medical record 
and determined that the veteran's smoking led to a natural 
progression of COPD.  He concluded that he could find 
"nothing in the record to even remotely suggest an 
alternative etiology" of the veteran's COPD.  Similarly, Dr. 
J.M. reviewed the entire claims file and found no mention of 
peripheral vascular disease in two separate medical 
examinations in April 2000, and found that the veteran's 
blood pressure was described as normal in one of those 
examinations.  He further found that there was "no clinical 
evidence that the patient's peripheral vascular disease or 
blood pressure played any role" in the veteran's death.  Dr. 
J.M. found "no clinical evidence of a clinical relationship 
between [the veteran's] blood pressure and peripheral 
vascular disease and deteriorating COPD," and that it was 
"unlikely that the [veteran's] service-connected 
[disabilities] contributed to the veteran's death."  

[The Board observes in passing that the appellant has not 
suggested that the veteran's tobacco use, which has been 
implicated in his death by competent medical evidence, is 
related to his military service.  In any event, service 
connection for disease or death arising from tobacco use is 
specifically prohibited by law.  
See 38 U.S.C. § 1103 (West 2002).]


With regard to whether there is a medical nexus between the 
veteran's presumed exposure to Agent Orange and the veteran's 
fatal COPD, the evidence is similarly lacking.  

As noted above, a medical nexus is presumed (subject to 
rebuttal) for certain specific disabilities which have been 
found to be related to herbicide exposure.  
See 38 C.F.R. § 3.309(e).  COPD is not among them.  

Congress has required the Secretary of the Department of 
Veterans Affairs to, in association with National Academy of 
Sciences (NAS), to determine whether the occurrence of 
certain diseases in humans can be linked to exposure to an 
herbicide.  The Secretary has made a determination that 
nonmalignant respiratory disorders are not linked to exposure 
to an herbicide.  Specifically, the Secretary made the 
following conclusion:

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and non malignant respiratory disorders 
outweighs the credible evidence for such 
an association, and he has determined 
that a positive association does not 
exist.  68 Fed. Reg. at 27,634 (May 20, 
2003).

Accordingly, 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do 
not list nonmalignant respiratory disorders among the 
presumptive diseases.  Thus, the nexus element is not proven 
by the statutory presumption, and the only way the appellant 
may prevail is by showing proof of actual direct causation.  
See Combee, supra.

The Federal Circuit in Combee provided that VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to an herbicide, 
but also must determine whether the disability was otherwise 
the result of active service.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

In this case, the only competent medical or scientific 
evidence of record addressing the potential etiological 
relationship between the veteran's fatal COPD and his 
exposure to Agent Orange is contained in the determinations 
of the Secretary and the review of the available scientific 
evidence by the NAS.  Such studies are powerful evidence 
against the claim.  The Board therefore determines that the 
preponderance of the evidence is against a finding that there 
is a nexus between the veteran's cause of death, COPD, and 
Agent Orange exposure.

The Board notes that the appellant has not argued that the 
veteran's presumed exposure to Agent Orange has caused a 
specific condition, including the veteran's fatal COPD.  
Rather, in the appeal dated May 25, 2003, the appellant 
stated that the veteran had said on numerous occasions that 
he had come in contact with Agent Orange.  She listed several 
conditions for which the veteran had not been treated, 
including an enlarged prostate, a skin condition, constant 
burning pains all over his body, and poor hearing.  She 
further stated that she believed "that these illnesses were 
the result of that contact" with Agent Orange.  

The appellant's statements are not probative of a nexus 
between the cause of the veteran's death and his military 
service.  None of the disabilities noted by the veteran, per 
hearsay by the appellant, has been identified, or even 
suggested, by competent medical evidence as causing or 
contributing to the veteran's death.  

[The Board observes at this juncture that the veteran's claim 
for service connection for numerous claimed conditions 
(including insomnia, impotence, gout and bursitis, arthritis 
of the knees, bilateral carpal tunnel syndrome, asthmatic 
bronchitis, and emphysema), all claimed to have been caused 
by Agent Orange exposure, was denied by the RO in October 
1999.  The RO specifically found that there were no diagnoses 
of those conditions and there was no competent scientific 
evidence that such conditions were related to Agent Orange 
exposure.  The veteran did not appeal that decision.]

To the extent that the appellant herself is attempting to 
proffer a medical opinion concerning the cause of the 
veteran's death, it is well established that persons without 
medical training, such as the appellant, are not competent to 
provide opinions on medical matters such as etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.]  Nothing in the record 
suggests that the appellant has such education, training or 
experience.

In sum, there is no competent medical evidence of record that 
indicates the veteran's fatal condition was caused by Agent 
Orange, and there is no evidence that any condition 
identified by the appellant contributed to the veteran's 
death.  As noted above, Dr. R.M. could find nothing in the 
record "to even remotely suggest an alternative etiology" 
of the veteran's cause of death other than COPD.  Thus, 
element (3) has not been met, and the claim fails on that 
basis.

Conclusion

For the reasons stated above, the Board concludes that a 
preponderance of the evidence of record is against the 
appellant's claim.  Entitlement to service connection for the 
cause of the veteran's death is not warranted. 




ORDER

Entitlement to service connection for cause of death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


